 

Exhibit 10.2

 

ADMINISTRATION AGREEMENT

 

This Agreement (“Agreement”) is made as of December 5, 2018 by and between
Monroe Capital Income Plus Corporation, a Maryland corporation (the “Company”),
and Monroe Capital Management Advisors, LLC, a Delaware limited liability
company (the “Administrator”).

 

WITNESSETH:

 

WHEREAS, the Company is a closed-end, non-diversified management investment
company that intends to elect to be treated as a business development company
under the Investment Company Act of 1940, as amended (the “Investment Company
Act”);

 

WHEREAS, the Company desires to retain the Administrator to provide
administrative services to the Company, and the Administrator wishes to be
retained to provide such services, on the terms and conditions hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Administrator
hereby agree as follows:

 

1. Duties of the Administrator.

 

(a) Employment of the Administrator. The Company hereby employs the
Administrator to act as administrator of the Company and to perform, or oversee
the performance of, the administrative services, personnel and facilities
necessary for the operation of the Company, subject to the supervision and
control of the Board of Directors of the Company (the “Board”), during the term
hereof and upon the terms and conditions set forth in this Agreement. The
Administrator hereby accepts such employment and agrees during the term hereof
to render, or arrange for the rendering of, such services, subject to the
reimbursement of costs and expenses provided for herein.

 

(b) Certain Services. Without limiting the generality of Section 1(a), the
Administrator shall furnish the Company with office facilities and equipment and
provide the Company with clerical, bookkeeping, record keeping and other
administrative services at such facilities and such other services as the
Administrator, subject to review by the Board, shall from time to time determine
to be necessary or useful to perform its obligations under this Agreement. The
Administrator shall also, on behalf of the Company, conduct relations with
custodians, depositories, transfer agents, dividend disbursing agents, other
stockholder servicing agents, accountants, attorneys, underwriters, brokers and
dealers, corporate fiduciaries, insurers, banks and such other persons in any
such other capacity deemed to be necessary or desirable. The Administrator shall
make reports to the Board of its performance of obligations hereunder and
furnish advice and recommendations with respect to such other aspects of the
business and affairs of the Company as it shall determine to be desirable;
provided that nothing herein shall be construed to require the Administrator to,
and the Administrator shall not, provide any advice or recommendation relating
to the subject matter of, nor perform any of the investment advisory services
described in, the Investment Advisory Agreement, dated as of December 5, 2018,
between the Company and the Monroe Capital BDC Advisors, LLC (in such capacity,
the “Advisor”). The Administrator shall be responsible for the financial and
other records that the Company is required to maintain and shall prepare reports
to stockholders and all other reports and materials required to be filed with
the Securities and Exchange Commission (the “SEC”) or any other regulatory
authority. The Administrator shall provide, on the Company’s behalf, managerial
assistance to those portfolio companies that have accepted the Company’s offer
to provide such assistance. In addition, the Administrator shall assist the
Company in determining and publishing the Company’s net asset value, overseeing
the preparation and filing of the Company’s tax returns and the printing and
disseminating of reports to stockholders, and generally overseeing the payment
of the Company’s expenses and the performance of administrative and professional
services rendered to the Company by others.

 

 

 

 

(c) Independent Contractor. The Administrator, and such others as it may arrange
to provide services hereunder, shall for all purposes herein each be deemed to
be an independent contractor and, except as expressly provided or authorized
herein, shall have no authority to act for or represent the Company in any way
or otherwise be deemed an agent of the Company.

 

(d) Books and Records. The Administrator agrees to maintain and keep all books,
accounts and other records of the Company that relate to activities performed by
the Administrator hereunder and shall maintain and keep such books, accounts and
records in accordance with the Investment Company Act requirements. In
compliance with the requirements of Rule 31a-3 under the Investment Company Act,
the Administrator agrees that all records that it maintains for the Company
shall at all times remain the property of the Company, shall be readily
accessible during normal business hours and shall be promptly surrendered to the
Company upon the termination of this Agreement or otherwise on written request.
The Administrator further agrees that all records which it maintains for the
Company pursuant to Rule 31a-1 under the Investment Company Act shall be
preserved for the periods prescribed by Rule 31a-2 under the Investment Company
Act unless any such records are earlier surrendered as provided above. Records
shall be surrendered in usable machine-readable form. The Administrator shall
have the right to retain copies of such records, subject to observance of its
confidentiality obligations under this Agreement.

 

2. Confidentiality. The parties hereto agree that each shall treat
confidentially all information provided by a party hereto to the other party
regarding its business and operations. All confidential information provided by
a party hereto, including nonpublic personal information (regulated pursuant to
Regulation S-P of the SEC), shall be used by the other party hereto solely for
the purpose of rendering services pursuant to this Agreement and, except as may
be required in carrying out this Agreement, shall not be disclosed to any third
party, without the prior consent of such providing party. The foregoing shall
not be applicable to any information that is publicly available when provided or
thereafter becomes publicly available other than through a breach of this
Agreement, or that is required to be disclosed by any regulatory authority, by
judicial or administrative process or otherwise by applicable law or regulation.

 

3. Compensation; Allocation of Costs and Expenses.

 

(a) In full consideration of the provision of the services of the Administrator,
the Company shall reimburse the Administrator for the costs and expenses
incurred by the Administrator in performing its obligations hereunder, which
shall be equal to an amount based on the Company’s allocable portion (subject to
review and approval of the Board) of the Administrator’s overhead in performing
its obligations under this Agreement, including rent, and the allocable portion
of the cost of the Company’s officers, including a chief financial officer and
chief compliance officer, if any, and their respective staffs. To the extent the
Administrator outsources any of its functions, the Company may pay the fees
associated with such functions on a direct basis without profit to the
Administrator.

 

(b) Other than those expenses specifically assumed by the Administrator or the
Advisor, the Company shall bear all costs and expenses that are incurred by the
Administrator or Advisor in their respective capacities as advisor for the
operation, administration and transactions, including those relating to:

 

(i) organization and offering;

 

(ii) calculating the Company’s net asset value (including the cost and expenses
of any independent valuation firm);

 

(iii) fees and expenses incurred by the Administrator payable to third parties,
including agents, consultants or other advisors, in monitoring financial and
legal affairs for the Company and conducting research and due diligence on
prospective investments and equity sponsors, analyzing investment opportunities
and structuring the Company’s investments and portfolio companies on an ongoing
basis;

 

(iv) any and all fees, costs and expenses incurred in connection with the
incurrence of leverage and indebtedness of the Company, including borrowings,
dollar rolls, reverse purchase agreements, credit facilities, securitizations,
margin financing and derivatives and swaps, and including any principal or
interest on the Company’s borrowings and indebtedness (including, without
limitation, any fees, costs, and expenses incurred in obtaining lines of credit,
loan commitments, and letters of credit for the account of the Company and in
making, carrying, funding and/or otherwise resolving investment guarantees);

 

 

 

 

(v) offerings of the Company’s common stock and other securities;

 

(vi) investment advisory fees;

 

(vii) administration fees and expenses, if any, payable under this Agreement,
including payments to the Administrator based upon the Company’s allocable
portion of the Administrator’s overhead in performing its obligations under this
Agreement, including rent and the allocable portion of the cost of the Company’s
chief financial officer and chief compliance officer and their respective
staffs;

 

(viii) any and all fees, costs and expenses incurred in implementing or
maintaining third-party or proprietary software tools, programs or other
technology for the benefit of the Company (including, without limitation, any
and all fees, costs and expenses of any investment, books and records, portfolio
compliance and reporting systems such as “Wall Street Office,” “Everest” (Black
Mountain), “Mariana,” general ledger or portfolio accounting systems and similar
systems and services, including, without limitation, consultant, software
licensing, data management and recovery services fees and expenses);

 

(ix) transfer agent, dividend agent and custodial fees and expenses;

 

(x) federal and state registration fees;

 

(xi) all costs of registration and listing the Company’s shares on any
securities exchange;

 

(xii) federal, state and local taxes;

 

(xiii) independent directors’ fees and expenses;

 

(xiv) costs of preparing and filing reports or other documents required by the
SEC or other regulators;

 

(xv) costs of any reports, proxy statements or other notices to stockholders,
including printing costs;

 

(xvi) fidelity bond, directors and officers/errors and omissions liability
insurance, and any other insurance premiums;

 

(xvii) direct costs and expenses of administration, including printing, mailing,
long distance telephone, copying, secretarial and other staff, independent
auditors and outside legal costs;

 

(xviii) proxy voting expenses; and

 

(xix) all other expenses incurred by the Administrator in connection with
administering the Company’s business.

 

4. Activities of the Administrator. The services of the Administrator to the
Company are not exclusive, and the Administrator and/or any of its affiliates
may engage in any other business or render similar or different services to
others. It is understood that directors, officers, employees and stockholders of
the Company are or may become interested in the Administrator and its
affiliates, as members, managers, partners, officers, employees or otherwise,
and that the Administrator and directors, officers, employees, partners,
stockholders, members and managers of the Administrator and its affiliates are
or may become similarly interested in the Company as stockholders or otherwise.

 

5. Limitation of Liability of the Administrator; Indemnification. The
Administrator and its affiliates and its and its affiliates’ respective
directors, officers, employees, members, managers, agents, controlling persons,
partners and stockholders (collectively, the “Indemnified Parties”) shall not be
liable to the Company or its subsidiaries or its and its subsidiaries’
respective directors, officers, employees, members, managers, partners or
stockholders for any action taken or omitted to be taken by the Administrator in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as administrator for the Company, and the Company shall
indemnify, defend and protect the Indemnified Parties (each of whom shall be
deemed a third party beneficiary hereof) and hold them harmless from and against
all claims or liabilities (including reasonable attorneys’ fees) and other
expenses reasonably incurred by the Indemnified Parties in or by reason of any
pending, threatened or completed action, suit, investigation or other proceeding
(including an action or suit by or in the right of the Company or its security
holders) arising out of or in connection with the performance of any of the
Administrator’s duties or obligations under this Agreement or otherwise as
administrator for the Company. Notwithstanding the foregoing provisions of this
Section 5 to the contrary, nothing contained herein shall protect or be deemed
to protect the Indemnified Parties against, or entitle or be deemed to entitle
the Indemnified Parties to indemnification in respect of, any liability to the
Company or its security holders to which the Indemnified Parties would otherwise
be subject by reason of willful misconduct, bad faith or gross negligence in the
performance of the Administrator’s duties and obligations under this Agreement
or by reason of the reckless disregard of the Administrator’s duties and
obligations under this Agreement (to the extent applicable, as the same shall be
determined in accordance with the Investment Company Act and any interpretations
or guidance by the SEC or its staff thereunder).

 

 

 

 

6. Effectiveness, Duration and Termination.

 

(a) This Agreement shall become effective as of the first date above written.
This Agreement shall remain in effect for two years after such date, and
thereafter shall continue automatically for successive annual periods; provided
that such continuance is specifically approved at least annually by:

 

(i) the vote of the Board, or by the vote of holders of a majority of the
outstanding voting securities of the Company; and

 

(ii) the vote of a majority of the Company’s directors who are not “interested
persons” (as such term is defined in Section 2(a)(19) of the Investment Company
Act) of any party hereto, in accordance with the requirements of the Investment
Company Act;

 

(b) This Agreement may be terminated at any time, without the payment of any
penalty, upon 60 days’ written notice, by (i) the vote of holders of a majority
of the outstanding voting securities of the Company, (ii) the vote of the Board
or (iii) the Administrator.

 

(c) The provisions of Section 5 of this Agreement shall remain in full force and
effect, and the Administrator shall remain entitled to the benefits thereof,
notwithstanding any termination or expiration of this Agreement. Further,
notwithstanding the termination or expiration of this Agreement as aforesaid,
the Administrator shall be entitled to any amounts owed under Section 3 through
the date of termination or expiration.

 

7. Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns. This
Agreement may not be assigned by either party hereto without the consent of the
other party; provided that the rights and obligations of the Company under this
Agreement shall not be deemed to be assigned to a newly-formed entity in the
event of the merger of the Company into, or conveyance of all of the assets of
the Company to, such newly-formed entity; provided, further, that the sole
purpose of that merger or conveyance is to effect a mere change in the Company’s
legal form into another limited liability entity. No assignment by either party
permitted hereunder shall relieve the applicable party of its obligations under
this Agreement. Any assignment by either party in accordance with the terms of
this Agreement shall be pursuant to a written assignment agreement in which the
assignee expressly assumes the assigning party’s rights and obligations
hereunder.

 

8. Third Party Beneficiaries. Nothing in this Agreement, either express or
implied, is intended to or shall confer upon any person other than the parties
hereto and the Indemnified Parties any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

 

9. Amendments of this Agreement. This Agreement may not be amended or modified
except by an instrument in writing signed by both parties hereto.

 

10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, including Sections 5-1401
and 5-1402 of the New York General Obligations Law and New York Civil Practice
Laws and Rules 327(b), and the applicable provisions of the Investment Company
Act, if any. To the extent that the applicable laws of the State of New York, or
any of the provisions herein, conflict with the applicable provisions of the
Investment Company Act, if any, the latter shall control. The parties hereto
unconditionally and irrevocably consent to the exclusive jurisdiction of the
federal and state courts located in the State of New York and waive any
objection with respect thereto, for the purpose of any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

11. No Waiver. The failure of either party hereto to enforce at any time for any
period the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such party
thereafter to enforce such provisions, and no waiver shall be binding unless
executed in writing by all parties hereto.

 

 

 

 

12. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to either
party hereto. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

13. Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original instrument and all
of which taken together shall constitute one and the same agreement.

 

15. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service (with signature required), by facsimile, or by registered or
certified mail (postage prepaid, return receipt requested) to the parties hereto
at their respective principal executive office addresses.

 

16. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between the parties
hereto with respect to such subject matter.

 

17. Certain Matters of Construction.

 

(a) The words “hereof,” “herein,” “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement shall include all subsections thereof.

 

(b) Definitions shall be equally applicable to both the singular and plural
forms of the terms defined, and references to the masculine, feminine or neuter
gender shall include each other gender.

 

(c) The word “including” shall mean including without limitation.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  MONROE CAPITAL INCOME PLUS CORPORATION         By: /s/ Theodore L. Koenig    
Name: Theodore L. Koenig     Title:   President and Chief Executive Officer

 

  MONROE CAPITAL MANAGEMENT ADVISORS, LLC         By: /s/ Theodore L. Koenig    
Name: Theodore L. Koenig     Title:   President and Chief Executive Officer

 



 

